Name: 2012/626/EU: Council Decision of 4Ã October 2012 appointing six Romanian members and five Romanian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-10-09

 9.10.2012 EN Official Journal of the European Union L 274/29 COUNCIL DECISION of 4 October 2012 appointing six Romanian members and five Romanian alternate members of the Committee of the Regions (2012/626/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Romanian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Six members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Decebal ARNÃ UTU, Ms Veronica DIACONU, Ms Edita EmÃ ke LOKODI, Mr Constantin OSTAFICIUC, Mr Vasile SAVA and Mr Gheorghe Bunea STANCU. Five alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Ã rpÃ ¡d Szabolcs CSEHI, Mr Gheorghe FLUTUR, Ms Mariana MIRCEA, Mr Mircia MUNTEAN and Ms Ioana TRIFOI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Cristian Mihai ADOMNIÃ EI, President of IaÃi County Council,  Mr DragoÃ Adrian BENEA, President of BacÃ u County Council,  Mr Ovidiu BRÃ ILOIU, Mayor of Eforie town, ConstanÃ a County,  Mr Csaba BORBOLY, President of Harghita County Council,  Ms Mariana GÃ JU, Mayor of the CumpÃ na commune, ConstanÃ a County,  Mr Emilian OPREA, Mayor of Chitila town, Ilfov County; and (b) as alternate members:  Mr Andrei Ioan CHILIMAN, Mayor of District 1  Bucharest,  Ms Veronica DIACONU, Local Councillor, Gorgota commune Local Council, Prahova County,  Mr Petru Nicolae IOÃ CU, President of Arad County Council,  Mr Marian PETRACHE, President of Ilfov County Council,  Mr Silviu PONORAN, Mayor of Zlatna town, Alba County. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 4 October 2012. For the Council The President S. CHARALAMBOUS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.